DISMISS and Opinion Filed May 4, 2022




                                             S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-22-00343-CV

               KANDIS N. HUTCHINSON, Appellant
                             V.
     B&K HUTCHINSON LLC & WILLIAM L. HUTCHINSON, Appellee

                     On Appeal from the 301st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-22-02821

                            MEMORANDUM OPINION
            Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                             Opinion by Chief Justice Burns
          By motion filed April 16, 2022, appellee seeks to have dismissed this appeal

from the family court associate judge’s April 15, 2022 report denying appellant’s

request for a temporary injunction.1 Appellee asserts the report, which was to be

reduced to a written order within fourteen days, is not appealable.2 We agree.

          It is well-settled that an appellate court has jurisdiction over final judgments

that dispose of all claims and parties and interlocutory orders as authorized by



    1
      Appellant filed the underlying suit in the civil district court. The suit, however, was subsequently
transferred to family court. Although the complained-of report was rendered after the transfer, the report
bears the district court cause number.
    2
        Appellant has not responded to the motion.
statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The

Texas Family Code authorizes an associate judge to render and sign a temporary

order, see TEX. FAM. CODE ANN. § 201.007 (a)(14)(C), but it does not authorize a

direct appeal to the court of appeals from that order, see id. § 201.016(b),(c).

      We have only the associate judge’s report before us, not an order. But even

if the appeal were from an order, we would lack jurisdiction. See id. 201.016(b),(c).

Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.3(a).



                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE

220343F.P05




                                         –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

KANDIS N. HUTCHINSON,                       On Appeal from the 301st Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-22-02821.
No. 05-22-00343-CV         V.               Opinion delivered by Chief Justice
                                            Burns, Justices Molberg and
B&K HUTCHINSON LLC &                        Goldstein participating.
WILLIAM L. HUTCHINSON,
Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee B&K Hutchinson LLC & William L. Hutchinson
recover their costs, if any, of this appeal from appellant Kandis N. Hutchinson.


Judgment entered May 4, 2022.




                                      –3–